Platt, J.
delivered the opinion of the court. It appears that the port of Havanna consists of an outer harbour or quarantine ground, near the Moro Castle, used for the purpose of visit and search, and for the landing of slaves, which is an exposed and dangerous station; and of an inner harbour at the city, where vessels having cargoes, other than slaves, usually anchor and discharge, after having been visited at the castle; and which inner harbour is a place of safety.
In this case, the vessel arrived at the outer harbour, moored at the usual place for being visited, and for landing that part of her cargo which consisted of slaves, and without any unreasonable delay, in that dangerous situation, was wrecked by storm, before she could have proceeded to the place of safety, in the inner harbour, without violating the laws of the port.
As it regards the vessel and that part of the cargo insured by these policies, I am of opinion that the voyage insured was to end at the inner harbour ; and, of course, that the Minerva w-ag not “moored trventy-four hours in good safety” at that port, or the usual place for unloading cargoes. (2 Str. 1244.)
The peculiar hazard and exposure of the outer harbour, during the necessary detention there, must be considered one of the principal perils insured against; for in no part of the voyage, probably, was the vessel exposed to equal danger.
The underwriters were expressly informed by the assured, before they signed the policy, that the schooner would have on board some negroes bound for the Havanna. They must be presumed to know the usages of the destined port, and every-other fact material in calculating such a risk.
It is very questionable, from the evidence in the case, whether any delay was occasioned by the having negroes on board, for the violence of the storm was so great from her first arrival until her loss, that the necessary visitation, required by the regulations of the port, could not be made; and the risk could not be said to be ended, as long as the delay was occasioned by one of the perils insured against.
*364The defendants seek protection under the special clause in ^ie P°^c7’ viz. “ warranted free of loss if not permitted to entry in consequence of having negroes on board;” and the only re-* maining question is, whether the vessel failed to complete her voyage in safety, by reason of “ not being permitted to entry-in consequence of having negroes on board ?”
I think the cause of loss intended to be guarded against, and excepted by these policies, did not occur in this case. The terms “ not permitted to entry f mean custom-house entry. The parties had in view the possibility that the entry of vessels with negroes on board might be interdicted by the laws of that port • not that the Minerva should be exempt from a compliance with the customary port regulations, as to the mode and place of discharging such a cargo.
There was no such interdiction in this case. By the laws of Hhvanna, vessels having negroes on board were “permitted to entry;” and while going through the forms necessary and usual for that purpose, the vessel and cargo insured were destroyed by the tempest, before they arrived at the end of their voyage. The plaintiff is entitled to recover.
Judgment for the plaintiff, (a)

 See Hormyer v. Lushington, (15 East, 46,) and Bell v. Bell, (2 Camp. N. P. Reg. 475.)